           Case 1:20-cv-00993-LY Document 1 Filed 09/29/20 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                       Western District of Texas
                           Austin Division

KARIANNA THAYER                      §
                                     §
             Plaintiff               §     1:20-cv-00993
                                     §
             v.                      §
                                     §
HUNTER WARFIELD INC                  §
                                     §     DEMAND FOR JURY TRIAL
             Defendant               §

                          ORIGINAL COMPLAINT

      1.     Plaintiff Karianna Thayer sues for claims under the Fair

Debt Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq.,

and the Texas Debt Collection Act ("TDCA"), Tex. Fin. Code Chapter

392, to obtain statutory damages, injunctive relief, costs and a

reasonable attorney's fee for the Defendant's violations of the FDCPA

and the TDCA.

                                    VENUE

     2.      Venue is proper in the United States District Court for the

Western District of Texas, Austin Division, because the acts and

transactions occurred in this district and because the Defendant

transacts business in this district.

                                THE PARTIES
            Case 1:20-cv-00993-LY Document 1 Filed 09/29/20 Page 2 of 7




       3.     Plaintiff Karianna Thayer ("Thayer") is an individual who

resides in Travis County, Texas.

       4.     Defendant Hunter Warfield, Inc. ("Hunter Warfield") may

be served by serving its registered agent at the following address:

              Corporation Service Company
              1201 Hays Street
              Tallahassee, FL 32301

                          FACTUAL ALLEGATIONS

       5.     Thayer resides in Austin, Texas.

       6.     Thayer allegedly incurred a debt to a landlord for an

apartment.

       7.     Thayer used the apartment as her residence.

       8.     Thayer did not pay the alleged debt.

       9.     The alleged debt went into default.

       10.    After default, the alleged debt was placed with Hunter

Warfield for collection.

       11.    Hunter Warfield describes itself as providing “revenue

recovery services.” 1

       12.    Hunter Warfield is a member of the Association of Credit



1   See www.hunterwarfield.com/about.aspx
                                         2
          Case 1:20-cv-00993-LY Document 1 Filed 09/29/20 Page 3 of 7




and Collection Professionals.

     13.     Hunter Warfield has on file with the Texas Secretary of

State a $10,000 bond wherein Travelers Casualty and Surety

Company of America is the surety and Hunter Warfield is the

principal.

     14.     Hunter Warfield’s surety bond from Travelers Casualty

and Surety Company of America is bond number 7752241134TX.

     15.     Hunter Warfield has on file with the Texas Secretary of

State an active surety bond that is required for a third-party debt

collector to lawfully collect consumer debts in Texas.

     16.     Hunter Warfield tried to collect the alleged debt from

Thayer.

     17.     Hunter Warfield reported information regarding the

alleged debt to one or more credit bureaus.

     18.     Hunter Warfield reported to one or more credit bureaus

that the debt related to an individual account.

     19.     Thayer retained counsel.

     20.     Thayer’s counsel sent Hunter Warfield a letter disputing

the amount of the alleged debt on August 14, 2020.

     21.     The August 14, 2020 was also a notice of inaccuracy.

                                       3
        Case 1:20-cv-00993-LY Document 1 Filed 09/29/20 Page 4 of 7




     22.   The August 14, 2020 letter was sent via fax and email.

     23.   After August 14, 2020, Hunter Warfield reported credit

information regarding Thayer’s alleged debt to at least one credit

reporting agency.

     24.   When Hunter Warfield communicated credit information

regarding Thayer’s alleged debt to one or more credit reporting

agencies, it failed to communicate that the alleged debt was disputed.

     25.   The alleged debt is a “debt” as that term is defined by

§ 1692a(5) of the FDCPA.

     26.   The alleged debt is a "consumer debt" as that term is

defined by § 392.001(2) of the TDCA.

     27.   Thayer is a "consumer" as that term is defined by

§ 1692a(3) of the FDCPA.

     28.   Thayer is a "consumer" as that term is defined by

§ 392.001(1) of the TDCA.

     29.   Hunter Warfield is a “debt collector” as defined by

§ 1692a(6) of the FDCPA.

     30.   Hunter Warfield is a "third-party debt collector" as defined

by § 392.001(7) of the TDCA.

            COUNT I. VIOLATION OF THE FDCPA § 1692e(8)

                                     4
        Case 1:20-cv-00993-LY Document 1 Filed 09/29/20 Page 5 of 7




     31.    Plaintiff re-alleges the above paragraphs as if set forth

fully in this count.

     32.    Section 1692e(8) of the FDCPA states:

         A debt collector     may    not use any    false,
     deceptive, or misleading representation or means in
     connection with the collection of any debt. Without
     limiting the general application of the foregoing,
     the following conduct      is a violation of this
     section:
         []
         (8) Communicating or threatening to communicate
     to any person credit information which is known which
     should be known to be false, including the failure
     to communicate that a disputed debt is disputed.

     33.    Hunter Warfield violated § 1692e(8) of the FDCPA by

communicating credit information to at least one credit reporting

agency but failing to also communicate that the alleged debt was

disputed.

              COUNT II. VIOLATION OF TDCA § 392.202

     34.    Plaintiff re-alleges the above paragraphs as if set forth fully

in this count.

     35.    Hunter Warfield failed to cease collection activity until an

investigation determined the accurate amount of the debt, if any.

              COUNT III. VIOLATION OF TDCA § 392.301(a)(3)


                                     5
        Case 1:20-cv-00993-LY Document 1 Filed 09/29/20 Page 6 of 7




     36.   Plaintiff re-alleges the above paragraphs as if set forth fully

in this count.

     37.   Section 301(a)(3) of the TDCA states:

         In debt collection, a debt collector may not use
     threats, coercion, or attempts to coerce that employ
     any of the following practices:
         []
         (3) representing or threatening to represent to
     any person other than the consumer that a consumer
     is wilfully refusing to pay a nondisputed consumer
     debt when the debt is in dispute and the consumer
     has notified in writing the debt collector of the
     dispute[.]

     38.   Hunter Warfield violated § 392.301(a)(3) of the TDCA by

representing to at least one credit reporting agency that Thayer was

willfully refusing to pay a nondisputed consumer debt when the

alleged debt was in dispute and Thayer had notified Hunter Warfield

in writing of the dispute.

                             REQUEST FOR RELIEF

     39.   Plaintiff requests this Court award her:

           a.    Statutory damages of $1000 for Hunter Warfield’s

     violations of the FDCPA;




                                     6
       Case 1:20-cv-00993-LY Document 1 Filed 09/29/20 Page 7 of 7




          b.   Statutory damages of not less than $100 for each of

     Hunter Warfield’s violations of the TDCA              under TDCA

     § 392.403(e);

          c.   Injunctive relief under TDCA § 392.403(a)(1);

          d.   Costs; and

          e.   A reasonable attorney's fee.

                           JURY DEMAND

          Plaintiff demands trial by jury.

                                             Respectfully Submitted,
                                             By: s/Tyler Hickle
                                             Plaintiff’s Attorney

Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tyler@hicklepllc.com




                                    7
